UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                 No. 98-60381
                               Summary Calendar

                                 REGINA DEES,

                                                     Plaintiff-Appellant,

                                    VERSUS

                 CUSTOM FURNITURE MANUFACTURING, INC.;
                            DONALD THOMPSON,

                                                    Defendants-Appellees.


          Appeal from the United States District Court
            for the Northern District of Mississippi
                               (3:97-CV-8-B-A)


                           September 17, 1999
Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Regina Dees (appellant) sued her employers, Custom Furniture

Manufacturing,    Inc.   and    Donald   Thompson   (appellees)   asserting

claims for sexual harassment and retaliation in violation of Title

VII of the Civil Rights Act of 1964 and state law torts of

intentional infliction of emotional distress and battery.            After

discovery, the case was submitted to the jury on the sole issue of

sexual harassment.       The jury returned a verdict for appellees.

Claiming evidentiary errors in rulings by the district court,



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
appellant timely filed this appeal.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself and

conclude that the district judge did not err in any of the respects

asserted by appellant.     The Final Judgment entered under date of

May 28, 1998 is therefore

               AFFIRMED.




                                  2